 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, TRANSFERRED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER OR EXEMPTION FROM SUCH ACT AND ALL APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO HEMIWEDGE INDUSTRIES, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.  A COPY OF THE WARRANT IS AVAILABLE AT THE
OFFICES OF THE COMPANY.
 

 
Right to Purchase 1,437,500 shares of Common
Stock of Hemiwedge Industries, Inc. (subject to
adjustment as provided herein)



COMMON STOCK PURCHASE WARRANT
 
Houston, Texas
Issue Date:  June 30, 2010
 
HEMIWEDGE INDUSTRIES, INC., a corporation organized under the laws of the State
of Delaware (the “Company”), hereby certifies that, for value received, EADS
INVESTMENTS I, LLC, a Texas limited liability company, or its assigns (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company at any time after June 30, 2010 (“Issue Date”) until 5:00 p.m.,
Houston, Texas time, on the fifth anniversary of the Issue Date (the “Expiration
Date”), up to 1,437,500 duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock (“Warrant Shares”) at a per share purchase
price of $0.10; provided, however, that if on or before August 15 , 2010 the
Loan (as defined in the Loan Agreement (defined below) is either (A) paid in
full or (B) sold by Lender to a third party for the full outstanding balance
thereof, than the number of Warrant Shares due Holder shall be reduced by
multiplying the amount of Warrant Shares issuable on the Issue Date by
0.20.  The aforedescribed purchase price per share, as adjusted from time to
time as herein provided, is referred to herein as the “Purchase Price.”  The
number and character of such shares of Common Stock and the Purchase Price are
subject to adjustment as provided herein.  The Company may reduce the Purchase
Price without the consent of the Holder.  The term “Warrants” means this Warrant
and the other warrant issued pursuant to that certain Amended and Restated Loan
Agreement (the “Loan Agreement”) dated as of June 30, 2010 by and among the
Company, Hemiwedge Valve Corporation and Eads Investment I, LLC (“Eads”) and D.
Bradley McWilliams (“McWilliams”, together with Eads, the “Lender”).  Terms used
and not otherwise defined herein shall have the meanings ascribed to them in the
Loan Agreement.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

--------------------------------------------------------------------------------

 
 
(a)           The term “Company” shall include Hemiwedge Industries, Inc. and
any Person that shall succeed to or assume the obligations of Hemiwedge
Industries, Inc. hereunder.
 
(b)           The term “Common Stock” includes (i) the Company’s Common Stock,
$0.001 par value per share, and (ii) any other securities into which or for
which any of the securities described in clause (i) above may be converted or
exchanged pursuant to a plan of recapitalization, reorganization,
reclassification, merger, sale of assets or otherwise.
 
(c)           The term “Person” shall include an individual, a partnership, a
limited liability company, a corporation, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or any federal, state,
county or municipal governmental or quasi-governmental agency, department,
commission, board, bureau, instrumentality or similar entity, foreign or
domestic, having jurisdiction over either the Company or any Holder.
 
(d)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other Person (i) that the
Holder at any time shall be entitled to receive, or shall have received, on the
exercise of the Warrant, in lieu of or in addition to Common Stock, and (ii)
that at any time shall be issuable or shall have been issued in exchange for or
in replacement of Common Stock or Other Securities pursuant to the terms hereof.
 
1.           Exercise of Warrant.
 
1.1      Number of Shares Issuable upon Exercise.  From and after the Issue Date
through and including the Expiration Date, the Holder hereof shall be entitled
to receive, upon exercise of this Warrant in whole in accordance with the terms
of Section 1.2 or upon exercise of this Warrant in part in accordance with
Section 1.3, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 2.
 
1.2      Full Exercise.  Subject to Section 1.8, this Warrant may be exercised
in full by the Holder hereof by delivery of an original or facsimile copy of the
form of subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and surrender of the original Warrant within four (4)
business days of exercise, to the Company at its principal office or at the
office of its Warrant Agent (as provided hereinafter), accompanied by payment,
in cash, by wire transfer, by certified or official bank check payable to the
order of the Company, or by cancellation of Warrant Shares, with any such
Warrant Shares so surrendered being credited against such payment in an amount
equal to the Fair Market Value thereof on the date of such surrender, or by any
combination of any of the foregoing methods, in the amount obtained by
multiplying (a) the number of shares of Common Stock for which this Warrant is
then exercisable (without giving effect to any adjustments thereof) by (b) the
Purchase Price then in effect.

 
2

--------------------------------------------------------------------------------

 

1.3      Partial Exercise.  Subject to Section 1.8, this Warrant may be
exercised in part (but not for a fractional share) by surrender of this Warrant
in the manner, including payment, provided in Section 1.2 except that the amount
payable by the Holder on such partial exercise shall be the amount obtained by
multiplying (a) the number of whole shares of Common Stock designated by the
Holder in the Subscription Form by (b) the Purchase Price then in effect.  Upon
any such partial exercise, the Company, at its sole expense, will forthwith
issue and deliver to or upon the order of the Holder hereof a new Warrant or
Warrants of like tenor, dated the date hereof, in the name of the Holder hereof
or as such Holder (upon payment by such Holder of any applicable transfer taxes)
may request, for the whole number of shares of Common Stock for which such
Warrant may still be exercised.
 
1.4      Fair Market Value.  Fair Market Value of a share of Common Stock as of
a particular date (the “Determination Date”) shall mean:
 
(a)           If the Company’s Common Stock is traded on an exchange or is
quoted on an automated quotation system, then the closing or last sale price,
respectively, reported for the last trading day immediately preceding the
Determination Date;
 
(b)           If the Company’s Common Stock is not traded on an exchange or
quoted on an automated quotation system, but is traded in the over-the-counter
market, then the average of the closing sales prices reported for the last three
trading days immediately preceding the Determination Date;
 
(c)           Except as provided in clause (d) below, if the Company’s Common
Stock is not publicly traded, then as the Holder and the Company agree, without
premium for control and without discount for minority interests, illiquidity or
restrictions on transfer, or in the absence of such an agreement within fifteen
(15) days of the Determination Date, then by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, before a
single arbitrator to be chosen from a panel of persons qualified by education
and training to pass on the matter to be decided and without premium for control
and without discount for minority interests, illiquidity or restrictions on
transfer; or
 
(d)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company’s Certificate of Incorporation, as amended
(the “Charter”), then all amounts to be payable per share to holders of the
Common Stock pursuant to the Charter in the event of such liquidation,
dissolution or winding up, plus all other amounts to be payable per share in
respect of the Common Stock in liquidation under the Charter.
 
1.5      Company Acknowledgment.  The Company will, at the time of each exercise
of this Warrant, upon the request of the Holder hereof, acknowledge in writing
its continuing obligation to afford to such Holder all rights to which such
Holder shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant.  If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.

 
3

--------------------------------------------------------------------------------

 
 
1.6      Trustee for Warrant Holders.  In the event that a bank or trust company
shall have been appointed as trustee for the Holder of the Warrants pursuant to
Section 2.3 or 2.4, such bank or trust company shall have all the powers and
duties of a Warrant Agent (as hereinafter defined) and shall accept, in its own
name for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.
 
1.7      Delivery of Stock Certificates, etc. on Exercise.  The Company agrees
that the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder hereof as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares as aforesaid.  Notwithstanding the
foregoing, the Holder may, upon written notice delivered to the Company
concurrently with the surrender of this Warrant for exercise as provided in
Section 1, elect that the exercise of all or any portion of this Warrant be
conditioned upon the consummation of any transaction or event, in which case (a)
such exercise shall not be deemed to be effective unless and until the
consummation of such transaction or event occurs and (b) such exercise may be
revoked by the Holder at any time prior to the consummation of such transaction
or event.  If such transaction or event is not consummated or is so revoked, the
Company shall promptly return the surrendered Warrant to such Holder, unless
otherwise instructed by such Holder.  As soon as practicable after the exercise
of this Warrant in full or in part, and in any event within four (4) business
days thereafter, the Company at its sole expense (including the payment by it of
any applicable issue taxes) will cause to be issued in the name of and delivered
to the Holder hereof, or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct in compliance with applicable securities
laws, (i) a certificate or certificates for the number of duly authorized,
validly issued, fully paid and nonassessable shares of Common Stock (or Other
Securities) to which such Holder shall be entitled on such exercise, plus, in
lieu of any fractional share to which such Holder would otherwise be entitled,
one full share of Common Stock, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise and (ii) in
case such exercise is in part only, a new Warrant or Warrants as set forth in
Section 1.3.
 
1.8      Cashless Exercise.  In lieu of exercising this Warrant in the manner
set forth in Section 1.2 or 1.3 above, then the Warrant may be exercised by
surrender of the Warrant without payment of any other consideration, commission
or remuneration and by delivery of an original or facsimile copy of the form of
cashless exercise subscription attached as Exhibit B hereto (the “Cashless
Exercise Subscription Form”) duly executed by such Holder.  The Holder shall be
entitled to receive the number of Warrant Shares equal to the quotient
determined by dividing [(A-B) x C] by A, where:
 
A   =   the Fair Market Value of one share of Common Stock on the date of
receipt of the Cashless Exercise Subscription Form;
 
B   =    the Purchase Price per share then in effect; and

 
4

--------------------------------------------------------------------------------

 
 
 
C   =
the number of Warrant Shares issuable upon such exercise of the Warrant, or part
thereof, had the Warrant been exercised with a cash payment.

 
2.           Adjustment of Warrant Shares Issuable Upon Exercise.
 
2.1      General; Number of Warrant Shares.  The number of Warrant Shares that
the Holder shall be entitled to receive upon each exercise hereof shall be
determined by multiplying the number of Warrant Shares that would otherwise (but
for the provisions of this Section 2) be issuable upon such exercise, as
designated by the Holder pursuant to Section 1, by a fraction (a) the numerator
of which is the Purchase Price and (b) the denominator of which is the Purchase
Price in effect on the date of such exercise.
 
2.2      Reorganization, Consolidation, Merger, etc.  In case at any time or
from time to time, the Company shall (i) effect a reorganization or
reclassification of the Warrant Shares or its Common Stock, (ii) consolidate
with or merge into any other Person and shall not be the continuing or surviving
corporation of such consolidation or merger, (iii) permit any other Person to
consolidate with or merge into the Company and the Company shall be the
continuing or surviving Person but, in connection with such consolidation or
merger, the Warrant Shares or the Common Stock shall be changed into or
exchanged for stock or other securities of any other Person or cash or any other
property, or (iv) transfer all or substantially all of its properties or assets
to any other Person, then, in each such case, as a condition to the consummation
of such a transaction, proper and adequate provision shall be made by the
Company whereby the Holder of this Warrant, on the exercise hereof as provided
in Section 1, at any time after the consummation of such transaction, shall
receive, in lieu of the Common Stock (or Other Securities) issuable on such
exercise prior to such consummation, the greatest amount of stock and other
securities and property (including cash) to which such Holder would have been
entitled as an equity holder upon such consummation if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in this Section 2.
 
2.3      Dissolution.  In the event of any dissolution of the Company following
the transfer of all or substantially all of its properties or assets, the
Company, prior to such dissolution, shall at its expense (a) appoint a bank or
trust company (a “Trustee”) having its principal office in Houston, TX and
otherwise reasonably satisfactory to the Holder, as trustee for the Holder of
the Warrants, pursuant to documentation reasonably satisfactory to the Holder
and (b) deliver or cause to be delivered to such Trustee the stock and other
securities and property (including cash, where applicable) receivable by the
Holder of the Warrants after the effective date of such dissolution pursuant to
this Section 2.

 
5

--------------------------------------------------------------------------------

 

2.4      Continuation of Terms.  Upon any reorganization, reclassification,
consolidation, merger or transfer (and any dissolution following any transfer)
referred to in this Section 2, this Warrant shall continue in full force and
effect and the terms hereof shall be applicable to the Other Securities and
property (including cash, where applicable) receivable upon the exercise of this
Warrant after the consummation of such reorganization, reclassification,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the Person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant.  In the
event (a) this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 2, or (b) the Holders
do not receive an opinion of counsel for any Person (other than the Company)
that may be required to deliver any Other Securities and property receivable
upon the exercise of this Warrant as provided herein, which opinion of counsel
shall be reasonably satisfactory to such Holder, stating that this Warrant shall
thereafter continue in full force and effect and the terms hereof shall be
applicable to the Other Securities and property that such Person may be required
to deliver upon any exercise of this Warrant or the exercise of any rights
pursuant thereto, then the Company shall appoint a Trustee in accordance with
Section 2.3 and deliver to such Trustee all of the Company’s securities and
property (including cash, where applicable) receivable by the Holder of the
Warrants as contemplated by this Section 2.
 
2.5      Extraordinary Events Regarding Common Stock.  In the event that the
Company shall (a) subdivide (by any stock split, stock dividend,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares of Common Stock or pays a dividend or makes a
distribution to holders of the shares of Common Stock in the form of additional
shares of Common Stock, or (b) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Purchase Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Purchase Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Purchase Price then in effect.  The
Purchase Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section 2.
 
3.           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrants, the Company, at its sole expense, will promptly cause
its Chief Financial Officer or other appropriate designee to compute such
adjustment or readjustment and, upon written request of a Holder, cause
independent certified public accountants (which may be the regular auditors of
the Company) selected by the Company to verify such computation (other than any
computation of the Fair Market Value, which shall be determined in accordance
with the definition thereof), in each case, in accordance with the terms of the
Warrant, and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock (or Other Securities)
issued or sold or deemed to have been issued or sold, (b) the number of shares
of Common Stock (or Other Securities) outstanding or deemed to be outstanding,
and (c) the Purchase Price and the number of shares of Common Stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant.  The Company will forthwith mail a copy of each such certificate to the
Holder of the Warrant.  The Company will also keep copies of all such reports at
its chief executive office and will cause the same to be available for
inspection, upon reasonable notice to the Company, at such office during normal
business hours by any Holder or any prospective purchaser of this Warrant
designated by the Holder.

 
6

--------------------------------------------------------------------------------

 
 
4.           No Dilution or Impairment.  The Company shall not, by amendment of
its Charter or through any consolidation, merger, reorganization,
reclassification, transfer of assets, dissolution, issue or sale of securities
or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Holder against dilution or other impairment.  Without limiting the generality of
the foregoing, the Company (a) will take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue the Warrant
Shares upon exercise of this Warrant and (b) will not take any action that
results in any adjustment of the Purchase Price if the total number of Warrant
Shares issuable upon exercise of the Warrant after such action would exceed the
total number of shares of Common Stock (or Other Securities, if applicable) then
authorized by its Charter and available for the purpose of issuance upon such
exercise.
 
5.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements.  The Company will at all times reserve and keep available,
solely for issuance and delivery on the exercise of the Warrants, all shares of
Common Stock (or Other Securities) from time to time issuable on the exercise of
the Warrant.  All Warrant Shares issuable upon exercise of this Warrant shall be
duly authorized and, when issued upon such exercise, shall be validly issued
and, in the case of shares, fully paid and nonassessable, with no liability on
the part of the Holders thereof.
 
6.           Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a “Transferor”).  On the
surrender for exchange of this Warrant, with the Transferor’s endorsement in the
form of Exhibit C attached hereto (the “Transferor Endorsement Form”), the
Company, at its sole expense, but with payment by the Transferor of any
applicable transfer taxes, will issue and deliver to or on the order of the
Transferor thereof a new Warrant or Warrants of like tenor, dated the date
hereof, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor.  No such
transfers shall result in a public distribution of the Warrant.
 
7.           Replacement of Warrant.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant by any Person other than the Holder, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, on surrender of this Warrant for cancellation, the
Company at its sole expense, will execute and deliver, in lieu thereof, a new
Warrant of like tenor and dated the date hereof.

 
7

--------------------------------------------------------------------------------

 
 
8.           Restrictions on Transfer.  The Holder of this Warrant, by
acceptance thereof, agrees that, this Warrant and the Warrant Shares issuable
upon the exercise hereof have not been registered under the Act, or any state
securities laws.  This Warrant and the Warrant Shares issuable upon exercise
hereof, may not be sold, offered for sale, pledged, transferred, hypothecated or
otherwise disposed of in the absence of an effective registration statement
under or exemption from the Act and all applicable state securities laws.  Such
Holder agrees that, upon the failure of the Holder to comply with this Section
8, the Company may issue instructions to its transfer agent to place, or may
itself place, a “stop order” on transfers with respect to the Warrant and
Warrant Shares.  The certificates evidencing the Warrant and Warrant Shares
which will be delivered to such Holder by the Company shall bear substantially
the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE
SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER OR EXEMPTION FROM SUCH ACT AND ALL
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO HEMIWEDGE INDUSTRIES, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
Each Holder of this Warrant and the Warrant Shares, at the time all or a portion
of such Warrant or Warrant Share is transferred or exercised, as applicable,
agrees to make such written representations to the Company as counsel for the
Company may reasonably request, in order that the Company may be reasonably
satisfied that such transfer of the Warrant, exercise of the Warrant and
consequent issuance of Warrant Shares, or transfer of the Warrant Shares, as
applicable, will not violate the registration and prospectus delivery
requirements of the Act, or other applicable state securities laws.
 
9.           Warrant Agent.  The Company may, by written notice to the Holder of
the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 6, and replacing this
Warrant pursuant to Section 7, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
10.         Transfer on the Company’s Books.  Until this Warrant is transferred
on the books of the Company, the Company may treat the registered holder hereof
as the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.  The Company shall not close its books against the transfer of this
Warrant or any Warrant Shares in any manner which interferes with the timely
exercise of this Warrant in accordance with the express terms hereof.

 
8

--------------------------------------------------------------------------------

 
 
11.         Governmental Filings and Approvals.  The Company shall assist and
cooperate with the Holder in making any required governmental filings or
obtaining any required governmental approvals prior to or in connection with any
exercise of this Warrant (including, without limitation, making any filings
required to be made by the Company).
 
12.         Notices of Corporation Action.  If, at any time prior to the
Expiration Date of this Warrant and prior to its exercise in full, any one or
more of the following events shall occur:  (a) any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, or any right to subscribe for, purchase or otherwise acquire any
shares of Common Stock of the Company or any Other Securities or property, or to
receive any other right; (b) any capital reorganization of the Company, any
reclassification or recapitalization of the Common Stock of the Company, any
consolidation or merger involving the Company and any other Person or any
transfer of all or substantially all the assets of the Company to any other
Person; (c) any voluntary or involuntary dissolution, liquidation or winding-up
of the Company; or (d) any issuance of any additional shares of Common Stock (or
Other Securities) other than Excepted Issuances, then in any such event, the
Company will mail to each Holder a notice specifying (i) in respect of
subsection (a) above, the date or expected date on which any such record is to
be taken for the purpose of such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, (ii) in respect of
subsection (b) or (c) above, the date or expected date on which any such
reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place, (iii) in
respect of subsection (b) or (c) above, the date, if any such date is to be
fixed, as of which the holders of record of shares of Common Stock (or Other
Securities) shall be entitled to exchange their shares of Common Stock (or Other
Securities) for the cash, capital stock or other property deliverable upon such
reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up and a description in reasonable
detail of the transaction and (iv) in respect of subsection (d) above, the
expected date of such issuance, together with a description of the Common Stock
(or Other Securities) to be issued and the consideration to be received by the
Company therefor.  In respect of such notices described in clauses (i), (ii) and
(iii) above, such notice shall be mailed at least thirty (30) days prior to the
date therein specified; in respect of notices described in clause (iv) above,
such notice shall be mailed as soon as is reasonably practicable under the
attendant circumstances but in no event later than five (5) business days prior
to the date therein specified.
 
13.         Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company to: Hemiwedge Industries,
Inc., 1011 Beach Airport Road, Conroe, Texas 77301, Attn: President, CEO,
telecopier number: (936) 539-2990, with a copy by telecopier only to: Indeglia &
Carney, telecopier number: (949) 851-5940, Attn: Marc A. Indeglia and (ii) if to
the Holder, to: 18305 Kitzman Road, Cypress, Texas, 77429, telecopier number:
(___) ___-____.  The Holder and the Company agree to promptly advise the other
parties hereto of any change of address from that so set forth.

 
9

--------------------------------------------------------------------------------

 
 
14.         Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.  This Warrant shall be construed and enforced in accordance with and
governed by the laws of the State of Texas.  Any dispute relating to this
Warrant shall be adjudicated in Harris County, Texas.  The headings in this
Warrant are for purposes of reference only and shall not limit or otherwise
affect any of the terms hereof.  The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
 
[Signature Page Follows]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 
HEMIWEDGE INDUSTRIES, INC.
   
By:
 
Name:  Matthew C. Flemming
Title:  Chief Financial Officer



WITNESS:
               


 
11

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF SUBSCRIPTION
(To be signed only on exercise of Warrant
pursuant to Section 1.2 or 1.3 of the Common Stock Purchase Warrant)
 
TO: HEMIWEDGE INDUSTRIES, INC.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase ________ shares of the Common
Stock covered by such Warrant (without giving effect to any adjustments
thereof).
 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________ in the aggregate.  Such payment takes the form of (check applicable
box or boxes):
 
[___]
$__________ in lawful money of the United States (including certified or
official bank check).

 
[___]
Cancellation of __________ Warrant Shares.

 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
____________________________________________________________________________________________________
____________________________________________________________________________________________________.
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.


Dated: 
           
(Signature must conform to name of holder
as specified on the face of the Warrant)
                             
(Address)


 

--------------------------------------------------------------------------------

 

Exhibit B
 
FORM OF CASHLESS EXERCISE SUBSCRIPTION
(To be signed only on exercise of Warrant
pursuant to Section 1.8 of the Common Stock Purchase Warrant)
 
TO: HEMIWEDGE INDUSTRIES, INC.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to exercise the attached Warrant with
respect to ________ shares of the Common Stock covered by such Warrant pursuant
to Section 1.8 of the Common Stock Purchase Warrant, and makes payment therefore
in full by surrender and delivery of this Warrant.  The calculations supporting
this exercise are attached hereto.
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
____________________________________________________________________________________________________
____________________________________________________________________________________________________. 
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.
 
Dated: 
           
(Signature must conform to name of holder
as specified on the face of the Warrant)
                             
(Address)


 

--------------------------------------------------------------------------------

 

Exhibit C
 
FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferee” the right represented
by the within Warrant to purchase the number of shares of Common Stock of
HEMIWEDGE INDUSTRIES, INC. to which the within Warrant relates specified under
the heading “Number Transferred,” respectively, opposite the name(s) of such
person(s) and appoints each such person Attorney to transfer its respective
right on the books of HEMIWEDGE INDUSTRIES, INC. with full power of substitution
in the premises.
 
Transferee
 
Number Transferred
                                   



The undersigned transferor represents and warrants to HEMIWEDGE INDUSTRIES, INC.
that the transfer(s) contemplated herein are in compliance with applicable
securities laws.
 
Dated: 
           
(Signature must conform to name of holder
as specified on the face of the Warrant)



Signed in the presence of:
               
(Name)
       
(Address)



ACCEPTED AND AGREED:


(TRANSFEREE)




     
(Name)
       
(Address)

 
 

--------------------------------------------------------------------------------

 
 